                      Case 18-80478                 Doc 40           Filed 10/30/18 Entered 10/30/18 22:24:12                                      Desc Main
                                                                      Document     Page 1 of 11




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   WESTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   ROBERT SCOTT WISZOWATY                                                          §           Case No. 18-80478
                   MARYANN C. WISZOWATY                                                            §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    03/08/2018 . The undersigned trustee was appointed on 03/08/2018 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $               18,748.79

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                0.00
                                                     Bank service fees                                                                     45.38
                                                     Other payments to creditors                                                            0.00
                                                     Non-estate funds paid to 3rd Parties                                                   0.00
                                                     Exemptions paid to the debtor                                                          0.00
                                                     Other payments to the debtor                                                           0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               18,703.41

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 18-80478                  Doc 40          Filed 10/30/18 Entered 10/30/18 22:24:12                                      Desc Main
                                                         Document     Page 2 of 11




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/28/2018 and the
      deadline for filing governmental claims was 09/28/2018 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 2,624.88 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 2,624.88 , for a total compensation of $ 2,624.88 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 14.26 , for total expenses of $ 14.26 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/15/2018                                     By:/s/BERNARD J. NATALE, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                           Page:       1
                                        Case 18-80478     Doc 40   Filed 10/30/18 Entered 10/30/18 22:24:12                                     Desc Main
                                                                               FORM 1
                                                           INDIVIDUALDocument     Page
                                                                      ESTATE PROPERTY   3 of 11AND REPORT
                                                                                      RECORD
                                                                                       ASSET CASES
                                                                                                                                                                                            Exhibit A
Case No:               18-80478                     TML    Judge:        Thomas M. Lynch                             Trustee Name:                      BERNARD J. NATALE, TRUSTEE
Case Name:             ROBERT SCOTT WISZOWATY                                                                        Date Filed (f) or Converted (c):   03/08/2018 (f)
                       MARYANN C. WISZOWATY                                                                          341(a) Meeting Date:               04/17/2018
For Period Ending:     10/15/2018                                                                                    Claims Bar Date:                   09/28/2018


                                    1                                   2                            3                            4                          5                             6

                         Asset Description                            Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)               Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                      Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                Exemptions,                                                                              Assets
                                                                                              and Other Costs)

  1. 19212 Lincoln Road                                                             0.00                      0.00                                                       0.00                        FA
     Harvard Il 60033-0000 Mchenry
  2. 2016 Mazda Cx5 Mileage: 10000 Joint With Daughter                      20,000.00                    20,000.00                                                       0.00                        FA
  3. 2018 Chrysler Jeep Compass Lease                                               1.00                      1.00                                                       0.00                        FA
  4. 2001 Lexis Ls430                                                             500.00                   500.00                                                 1,000.00                           FA
  5. 2000 Ford Excursion                                                          400.00                   400.00                                                 1,000.00                           FA
  6. Misc Furniture Furnishings And Elctonics                                2,000.00                      800.00                                                 4,200.00                           FA
  7. One Hand Gun 9 Mm                                                            200.00                      0.00                                                       0.00                        FA
  8. Misc Clothing                                                                300.00                      0.00                                                       0.00                        FA
  9. Wedding Ring And Band                                                        500.00                      0.00                                                       0.00                        FA
 10. Cash                                                                          50.00                      0.00                                                       0.00                        FA
 11. Capital One                                                                  500.00                      0.00                                                       0.00                        FA
 12. Capital One                                                                    6.00                      0.00                                                       0.00                        FA
 13. Bmo Harris                                                                   300.00                      0.00                                                       0.00                        FA
 14. First National Bank                                                          600.00                      0.00                                                       0.00                        FA
 15. Chase                                                                         60.00                      0.00                                                       0.00                        FA
 16. First American Bank                                                           44.00                      0.00                                                       0.00                        FA
 17. Charles Schwab                                                          4,000.00                         0.00                                                       0.00                        FA
 18. Charles Schwab                                                      1,000,000.00                         0.00                                                       0.00                        FA
 19. Htc Global Services 401K Plan                                          24,000.00                         0.00                                                       0.00                        FA
 20. Cna Insurance 401K Plan                                                20,000.00                         0.00                                                       0.00                        FA
 21. HOUSEHOLD GOODS AND FURNISHINGS - Located in                                 500.00                   500.00                                                        0.00                        FA
     POD (u)
 22. Electronics (u)                                                              500.00                   500.00                                                 1,300.00                           FA
 23. Northwestern Mutual term policy - wife (u)                                     1.00                      0.00                                                       0.00                        FA


      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                         Page:       2
                                          Case 18-80478              Doc 40     Filed 10/30/18 Entered 10/30/18 22:24:12                                      Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   4 of 11AND REPORT
                                                                                                   RECORD
                                                                                                    ASSET CASES
                                                                                                                                                                                                          Exhibit A
Case No:               18-80478                         TML             Judge:        Thomas M. Lynch                              Trustee Name:                      BERNARD J. NATALE, TRUSTEE
Case Name:             ROBERT SCOTT WISZOWATY                                                                                      Date Filed (f) or Converted (c):   03/08/2018 (f)
                       MARYANN C. WISZOWATY                                                                                        341(a) Meeting Date:               04/17/2018
For Period Ending:     10/15/2018                                                                                                  Claims Bar Date:                   09/28/2018


                                    1                                                2                            3                             4                          5                             6

                         Asset Description                                         Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                            Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                   Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                               Assets
                                                                                                           and Other Costs)

 24. Northwestern Mutual whole life -wife (u)                                            109,000.00                   109,000.00                                                       0.00                        FA
 25. Northwestern Mutual whole life - husband (u)                                          4,400.00                     4,400.00                                                       0.00                        FA
 26. Metlife Variable Life - wife (u)                                                          342.00                    342.00                                                        0.00                        FA
 27. Pre-Petition Bonus (u)                                                               11,248.79                    11,248.79                                                11,248.79                          FA


                                                                                                                                                                                    Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                  $1,199,452.79                 $147,691.79                                                 $18,748.79                        $0.00
                                                                                                                                                                                    (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




  RE PROP #               1   --   The foreclosure sale took place but the sale was not confirmed by the court.
  RE PROP #               2   --   Owned jointly with daughter
  RE PROP #               3   --   Vehicle is leased
  RE PROP #               6   --   value changed on amended Scheduled A/B filed on 05/15/18
  RE PROP #             21    --   Add on amended Schedule A/B 05/10/18
  RE PROP #             22    --   Add on amended Schedule A/B filed on 05/10/18
  RE PROP #             23    --   Add to amended Schedule A/B filed 05/10/18
  RE PROP #             24    --   Add on amended Schedule A/B filed 05/10/18
  RE PROP #             25    --   Add on amended Schedule A/B filed 05/10/18
  RE PROP #             26    --   Add on amended Schedule A/B filed on 5/10/18

  Initial Projected Date of Final Report (TFR): 06/30/2018             Current Projected Date of Final Report (TFR): 12/31/2018




      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                    Page:           1
                                         Case 18-80478                 Doc 40 Filed 10/30/18
                                                                                           FORM 2Entered 10/30/18 22:24:12                                Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 11 RECORD
                                                                                                DISBURSEMENTS
           Case No: 18-80478                                                                                                Trustee Name: BERNARD J. NATALE, TRUSTEE                                 Exhibit B
      Case Name: ROBERT SCOTT WISZOWATY                                                                                       Bank Name: Associated Bank
                   MARYANN C. WISZOWATY                                                                              Account Number/CD#: XXXXXX9002
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX2535                                                                                Blanket Bond (per case limit): $3,000.00
For Period Ending: 10/15/2018                                                                               Separate Bond (if applicable):


       1                2                               3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   07/27/18             27         Robert S Wiszowaty                        Unscheduled PP Bonus                                    1229-000               $11,248.79                                $11,248.79
                                   19212 Lincoln Road
                                   Harvard, IL 60033
   08/07/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                         $10.00          $11,238.79
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                         $16.71          $11,222.08
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/24/18                        Robert S Wiszowaty                        Compromise                                                                       $7,500.00                               $18,722.08
                                   19212 Lincoln Road                        Personal Property
                                   Harvard IL 60033
                                                                             Gross Receipts                             $7,500.00

                        4                                                    2001 Lexis Ls430                           $1,000.00    1129-000

                        5                                                    2000 Ford Excursion                        $1,000.00    1129-000

                        6                                                    Misc Furniture Furnishings And             $4,200.00    1129-000
                                                                             Elctonics
                        22                                                   Electronics                                $1,300.00    1229-000

   10/05/18                        Associated Bank                           Bank Service Fee under 11                               2600-000                                         $18.67          $18,703.41
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                               COLUMN TOTALS                                $18,748.79                $45.38
                                                                                                                     Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                               Subtotal                                     $18,748.79                $45.38
                                                                                                                     Less: Payments to Debtors                    $0.00                $0.00
                                                                                                               Net                                          $18,748.79                $45.38




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                         $18,748.79                $45.38
                                                                                                                                                           Page:     2
                                 Case 18-80478    Doc 40          Filed 10/30/18 Entered 10/30/18 22:24:12         Desc Main
                                                                   Document     Page 6 of 11
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX9002 - Checking                                        $18,748.79                  $45.38            $18,703.41
                                                                                                         $18,748.79                  $45.38            $18,703.41

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $18,748.79
                                            Total Gross Receipts:                     $18,748.79




UST Form 101-7-TFR (5/1/2011) (Page: 6)                             Page Subtotals:                                       $0.00                $0.00
                 Case 18-80478               Doc 40       Filed 10/30/18 Entered 10/30/18 22:24:12                   Desc Main
                                                           Document     Page 7 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-80478                                                                                                             Date: October 15, 2018
Debtor Name: ROBERT SCOTT WISZOWATY
Claims Bar Date: 9/28/2018


Code #     Creditor Name And Address          Claim Class       Notes                                   Scheduled           Claimed            Allowed
           BERNARD J. NATALE                  Administrative                                                $0.00          $2,624.88          $2,624.88
100        1639 N ALPINE RD SUITE 401
2100       EDGEBROOK OFFICE CENTER
           ROCKFORD, IL 61107
           natalelaw@bjnatalelaw.com

TRTEE      BERNARD J. NATALE                  Administrative                                                $0.00             $14.26             $14.26
XP         1639 N ALPINE RD SUITE 401
100        EDGEBROOK OFFICE CENTER
2200       ROCKFORD, IL 61107
           natalelaw@bjnatalelaw.com

ATTY       BERNARD J. NATALE LTD              Administrative                                                $0.00          $3,990.00          $3,990.00
FEES       1639 N ALPINE RD SUITE 401
100        EDGEBROOK OFFICE CENER                               11.4 hrs @ $350.00 per hr = $3,990.00
3110       ROCKFORD, IL 61107


ATTY       BERNARD J. NATALE                  Administrative                                                $0.00             $31.19             $31.19
EXP        1639 N ALPINE RD SUITE 401
100        EDGEBROOK OFFICE CENTER
3220       ROCKFORD, IL 61107
           natalelaw@bjnatalelaw.com

1          Citibank, N.A.                     Unsecured                                                     $0.00            $112.39            $112.39
300        Citibank, N.A.
7100       Payment Center
           4740 121st Street
           Urbandale IA 50323

2          Pyod, Llc Its Successors And       Unsecured                                                     $0.00         $20,407.39         $20,407.39
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602

3          Capital One, N.A.                  Unsecured                                                     $0.00          $2,066.79          $2,066.79
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701


4          Quantum3 Group Llc As Agent For    Unsecured                                                     $0.00            $407.98            $407.98
300        Comenity Bank
7100       Po Box 788
           Kirkland, Wa 98083-0788


5          Quantum3 Group Llc As Agent For    Unsecured                                                     $0.00          $1,654.12          $1,654.12
300        Comenity Bank
7100       Po Box 788
           Kirkland, Wa 98083-0788




                                                                            Page 1                              Printed: October 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                 Case 18-80478              Doc 40          Filed 10/30/18 Entered 10/30/18 22:24:12      Desc Main
                                                             Document     Page 8 of 11
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 18-80478                                                                                                  Date: October 15, 2018
Debtor Name: ROBERT SCOTT WISZOWATY
Claims Bar Date: 9/28/2018


Code #     Creditor Name And Address          Claim Class        Notes                       Scheduled          Claimed             Allowed
6          Bmo Harris Bank, N.A.              Unsecured                                          $0.00       $199,955.35         $199,955.35
300        P.O. Box 2035
7100       Milwaukee, Wi 53201-2035




7          Bmo Harris Bank, N.A.              Unsecured                                          $0.00       $114,850.99         $114,850.99
300        P.O. Box 2035
7100       Milwaukee, Wi 53201-2035




           Case Totals                                                                           $0.00       $346,115.34         $346,115.34
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                Printed: October 15, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 8)
        Case 18-80478              Doc 40    Filed 10/30/18 Entered 10/30/18 22:24:12              Desc Main
                                              Document     Page 9 of 11




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 18-80478
     Case Name: ROBERT SCOTT WISZOWATY
                 MARYANN C. WISZOWATY
     Trustee Name: BERNARD J. NATALE, TRUSTEE
                         Balance on hand                                              $               18,703.41

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: BERNARD J. NATALE                $         2,624.88 $                0.00 $         2,624.88
       Trustee Expenses: BERNARD J. NATALE $                          14.26 $             0.00 $             14.26
       Attorney for Trustee Fees: BERNARD J.
       NATALE LTD                                     $         3,990.00 $                0.00 $         3,990.00
       Other: BERNARD J. NATALE                       $               31.19 $             0.00 $             31.19
                 Total to be paid for chapter 7 administrative expenses               $                  6,660.33
                 Remaining Balance                                                    $               12,043.08


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 9)
         Case 18-80478             Doc 40     Filed 10/30/18 Entered 10/30/18 22:24:12            Desc Main
                                               Document     Page 10 of 11




                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 339,455.01 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 3.6 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Citibank, N.A.              $          112.39 $              0.00 $               3.99
                          Pyod, Llc Its Successors
     2                    And Assigns As Assignee     $       20,407.39 $              0.00 $            724.01
     3                    Capital One, N.A.           $        2,066.79 $              0.00 $              73.32
                          Quantum3 Group Llc As
     4                    Agent For                   $          407.98 $              0.00 $              14.47
                          Quantum3 Group Llc As
     5                    Agent For                   $        1,654.12 $              0.00 $              58.68
     6                    Bmo Harris Bank, N.A.       $      199,955.35 $              0.00 $          7,093.95
     7                    Bmo Harris Bank, N.A.       $      114,850.99 $              0.00 $          4,074.66
                 Total to be paid to timely general unsecured creditors               $               12,043.08
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 18-80478              Doc 40   Filed 10/30/18 Entered 10/30/18 22:24:12           Desc Main
                                             Document     Page 11 of 11




                                                          NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
